Citation Nr: 1107585	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  07-33 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to 
September 2003.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision by the Los Angeles, 
California, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the Veteran's claim of entitlement to 
service connection for schizophrenia.

For the reasons that will be discussed below, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant and his 
representative if any further action is required on their part.


REMAND

The Veteran's substantive appeal of the RO's denial of his 
present claim for VA compensation for schizophrenia was received 
by VA in October 2007, via a VA Form 9, in which he requested to 
be scheduled for a hearing before the Board, to be held at the 
RO.  Pursuant to his request, he was duly notified in 
correspondence dated in May 2010 that he was scheduled for the 
requested hearing, to be held in late June 2010.  The Veteran 
failed to appear for the scheduled hearing and the case was 
thereafter forwarded to the Board in September 2010.  The file 
indicates, however, that in faxed correspondence dated in late 
June 2010, the Veteran had attempted to timely report to his 
representative that he encountered motor vehicle trouble on the 
date of the scheduled hearing and was thus unable to attend the 
hearing and so requested to be rescheduled for a new hearing.  In 
correspondence dated in early July 2010, the Veteran's 
representative relayed this request to VA, but the record 
indicates that this request was not received by the Board until 
January 2011.  The case is thus remanded to the RO to accommodate 
the Veteran's request for a rescheduled hearing.

Accordingly, the case is REMANDED to the RO via the AMC for the 
following action:

The Veteran should be informed that he has 
a choice of having a videoconference 
hearing between the RO and a Veterans Law 
Judge in Washington, D.C., or a live, in-
person hearing before a traveling Veterans 
Law Judge from the Board, sitting at the 
RO.  After having made his selection, the 
RO should reschedule the Veteran for his 
requested hearing.  The RO should notify 
the Veteran and his representative of the 
date and time of the hearing, in accordance 
with 38 C.F.R. § 20.704(b) (2010).  After 
the hearing, or if the Veteran fails to 
report for the scheduled hearing or 
withdraws his hearing request, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The appellant need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

